—Judgment, Supreme Court, Bronx County (John Collins, J., at plea; John Moore, J., at sentence), rendered October 21, 1996, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 44/2 to 9 years, unanimously affirmed.
Since defendant did not move to withdraw her plea (see, People v Brewster, 254 AD2d 50, lv denied 92 NY2d 1029), she failed to preserve her present claim that she was entitled to such relief when, after she pleaded guilty under an arrangement where she was to receive a reduced plea and sentence upon successful completion of a drug rehabilitation program, the court let stand the original guilty plea and imposed sentence thereunder. We decline to review this claim in the interest of justice. Were we to review this claim, we would find that sentence was properly imposed since defendant failed to complete the drug program, a condition of the plea bargain (see, People v Avery, 85 NY2d 503, 507-508). The record establishes that defendant received sufficient warning of the consequences of failing to complete the program. We have considered and rejected defendant’s remaining claims. Concur — Ellerin, P. J., Rosenberger, Wallach and Saxe, JJ.